[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
  
EXHIBIT 10.5

 
SECOND AMENDMENT TO
AMENDED AND RESTATED RECEIVABLES FINANCING AGREEMENT
 
SECOND AMENDMENT, dated as of August 22, 2008 (this “Amendment”), to AMENDED AND
RESTATED RECEIVABLES FINANCING AGREEMENT, dated as of October 18, 2007, as
amended by First Amendment dated as of February 8, 2008 (the “Agreement”; unless
otherwise defined herein, terms defined in the Agreement are used herein as
therein defined), by and among UPFC Funding Corp. (the “Borrower”), United Auto
Credit Corporation, individually and as Servicer, United Auto Business
Operations, LLC, United PanAm Financial Corp., the Lenders from time to time
parties thereto (the “Lenders”), the Agents from time to time parties thereto,
CenterOne Financial Services LLC, as Backup Servicer, and Deutsche Bank Trust
Company Americas, as Administrative/Collateral Agent and as Custodian.
 
WITNESSETH:
 
WHEREAS, the parties wish to amend the Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:
 
1. Amendments.
 
(a) The Commitment of Deutsche Bank AG, New York Branch, as Committed Lender in
the Gemini Lender Group, is hereby amended to be $260,000,000.
 
(b) Section 1.1 of the Agreement is hereby amended by:
 
(i) deleting the definitions of Additional Reserve Account Percentage,
Additional Reserve Account Requirement, Adjusted EBITDA, Initial Advance Rate,
Initial Borrowing Base, Interest Expense, Liquidity Amount, Target Advance Rate
and Target Borrowing Base;
 
(ii) adding the following definitions in the appropriate alphabetical order:
 
“Advance Rate” means, on any day during each of the Accrual Periods beginning on
the respective Distribution Dates set forth in the table in Exhibit E to this
Agreement, the percentage set forth opposite such Distribution Date in such
table; provided that if a Facility Termination Event shall have occurred, the
Advance Rate shall equal 0.0%.
 
“Amortization Percentage” means, with respect to the Distribution Date occurring
during each of the months set forth in the table in Exhibit F to this Agreement,
the percentage set forth opposite such month in such table.


--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
“Borrowing Base” means, on any day, the sum of (a) the product of (i) the
Advance Rate applicable to the Accrual Period in which such day occurs and (ii)
the Aggregate Outstanding Principal Balance of all Transferred Contracts, if
any, which were originated on or prior to August 22, 2008 and are Eligible
Contracts on such day of determination less any Overconcentration Amount with
respect to such Transferred Contracts (each determined after giving effect to
the transfer of Eligible Contracts to the Borrower on such day), plus (b) the
product of (i) the lesser of (A) [*] and (B) the Advance Rate applicable to the
Accrual Period in which such day occurs and (ii) the Aggregate Outstanding
Principal Balance of all Transferred Contracts, if any, which were originated
after August 22, 2008 and are Eligible Contracts on such day of determination
less any Overconcentration Amount with respect to such Transferred Contracts
(each determined after giving effect to the transfer of Eligible Contracts to
the Borrower on such day), plus (c) the amount on deposit in the Collection
Account which represents principal collections on Transferred Contracts as of
such day (other than, if such day is a Distribution Date, any such principal
collections to be included in the Amount Available on such day).
 
“Borrowing Base Cure Period” shall be a period (a) commencing on a Distribution
Date if, on such Distribution Date (after giving effect to the distributions to
be made on such date), the aggregate principal amount of all Advances
outstanding exceeds the Borrowing Base computed using the Advance Rate for the
Accrual Period commencing on such Distribution Date (the “Current Advance Rate”)
and would not have exceeded the Borrowing Base computed using the Advance Rate
for the immediately preceding Accrual Period (the “Prior Advance Rate”), and (b)
ending on the first to occur of (i) the date on which the aggregate principal
amount of all Advances outstanding no longer exceed the Borrowing Base computed
using the Current Advance Rate, (ii) the day on which the Effective Advance Rate
is greater than the Effective Advance Rate for any prior day during the current
Accrual Period, (iii) the date of the occurrence of any Facility Termination
Event, and (iv) the last day of the current Accrual Period; provided that if two
Borrowing Base Cure Periods shall have occurred, no additional periods shall
constitute Borrowing Base Cure Periods.
 
“Capitalized Lease” means all monetary obligations of a Person under any lease
or similar arrangement of such Person which, in accordance with GAAP, should be
capitalized or classified as capitalized leases on the balance sheet of such
Person and, for purposes of this Agreement, the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP.
 
“Effective Advance Rate” means, on any day, the percentage equivalent of a
fraction, (a) the numerator of which equals the aggregate principal amount of
all Advances then outstanding and (b) the denominator of which equals the sum of
(i) the Aggregate Outstanding Principal Balance of all Transferred Contracts
less any Overconcentration Amount (each determined after giving effect to the
transfer of Eligible Contracts to the Borrower on such day), plus (ii) the
amount on deposit in the Collection Account which represents principal
collections on Transferred Contracts as of such day (other than, if such day is
a Distribution Date, any such principal collections to be included in the Amount
Available on such day).

- 2 -

--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 


“Liquidity Amount - Cash” shall mean, on any determination date, the cash or
cash equivalents owned by UACC and UPFC and any of their respective subsidiaries
on such determination date.
 
“Second Amendment” means the Second Amendment, dated as of August 22, 2008, to
this Agreement.
 
“Upfront Facility Fee” means the fee payable pursuant to Section 2(a) of the
Fifth Amendment to Fee Letter, dated as of August 22, 2008, among the Borrower,
Deutsche Bank Securities Inc. and the Administrative/Collateral Agent.
 
“Subservicing Fees” has the meaning set forth in Section 8.9(g).
 
“Tangible Shareholders’ Equity” means shareholders equity, less any goodwill,
each determined on a consolidated basis in accordance with GAAP.
 
(iii) adding the following at the end of the definition of “Amount Available”:
 
The Amount Available shall also include (i) the proceeds of the sale of
Transferred Contracts deposited in the Collection Account pursuant to Section
13.4(a) during the related Accrual Period and (ii) following a Facility
Termination Event or if, on such Distribution Date, the aggregate principal
amount of the Advances outstanding exceed the Borrowing Base, the amount of
“Residual Distributions” deposited in the Collection Account pursuant to the
Residual Security Agreement.;
 
(iv) deleting the number $45,000 in the definition of Capped Fees/Expenses -
Backup Servicer and substituting the number [*] in lieu thereof;
 
(v) adding the following at the end of the definition of “Transferred
Contracts”:
 
Transferred Contracts shall also include Contracts transferred by the Seller to
the Borrower which were not Eligible Contracts at the time of transfer.;
 
and
 
(vi) deleting the definitions of Backup Servicer Fee, Default Rate, Facility
Termination Date, Required Reserve Account Amount and Total Expense Percentage
and substituting, in lieu thereof, respectively, the following:
 
“Backup Servicer Fee” means, for any Distribution Date, the amount payable to
the Backup Servicer as its regular fee on such Distribution Date pursuant to the
Backup Servicer Fee Letter together with any amounts payable to the Backup
Servicer pursuant to Section 8.9(f).
 
“Default Rate” means a rate per annum equal to [*] in excess of the rate at
which the Yield would otherwise be calculate for the related monetary
obligation.

- 3 -

--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
“Facility Termination Date” means the earlier of (a) October 15, 2009 and (b)
the effective date on which the Facility is terminated pursuant to Section 14.2.
 
“Required Reserve Account Amount” means, on any date, the Minimum Reserve
Account Requirement.
 
“Total Expense Percentage” means, as of any date, the sum of (a) the Servicing
Fee Percentage plus (b) the “Usage Fee Rate” (as defined in the Fee Letter).
 
(c) Section 1.2 of the Agreement is hereby amended by deleting clause (e)
thereof and substituting, in lieu thereof, the following:
 
(e) For the avoidance of doubt, on each date on which the Aggregate Eligible
Contracts Balance or the Borrowing Base is required to be calculated by the
Borrower, the Servicer, the Lenders or the Agents hereunder, the eligibility of
each of the Transferred Contracts shall be redetermined as of such calculation
date (i.e., each reference to a Closing Date in Section 3.01(b) of the Sale and
Servicing Agreement shall be deemed to be a reference to the date of
calculation) and, as a consequence thereof, Contracts that were Eligible
Contracts on the related Closing Date may be excluded from the Aggregate
Eligible Contracts Balance or the Borrowing Base on the date of calculation.
 
(d) Sections 2.1, 2.6(b), 7.2(a), 7.2(g) and (l), 9.7(a), 10.19, 13.4(a) and
17.1 of the Agreement are hereby amended by deleting each reference to “Initial
Borrowing Base” therein and substituting, in lieu thereof, “Borrowing Base”.
 
(e) Section 2.1 of the Agreement is hereby amended by adding the following at
the end thereof:
 
Notwithstanding any other provision of the Agreement to the contrary, (a) during
the period beginning on August 22, 2008 and ending on (but excluding) the
Distribution Date in September 2008, the aggregate principal amount of Advances
made during such period shall not exceed the lesser of (i) [*] and (ii) the
product of (A) [*] times (B) the Aggregate Outstanding Principal Balance of
Eligible Contracts transferred to the Borrower during the period from August 22,
2008 through the date of determination, (b) during each Accrual Period beginning
with the Accrual Period starting on the Distribution Date in September 2008, the
aggregate principal amount of Advances made during such Accrual Period shall not
exceed the lesser of (i) [*] and (ii) the product of (A) [*] times (B) the
Aggregate Outstanding Principal Balance of Eligible Contracts transferred to the
Borrower during such Accrual Period through the date of determination, and (c)
during the period beginning with August 22, 2008 and ending on the Scheduled
Facility Termination Date, the aggregate principal amount of Advances made
during such period shall not exceed the lesser of (i) [*] and (ii) the sum, for
each of the Eligible Contracts transferred to the Borrower during the period
from August 22, 2008 through the date of determination, of the product of (A)
[*] times (B) the Aggregate Outstanding Principal Balance of such Eligible
Contracts.

- 4 -

--------------------------------------------------------------------------------



[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
(f) Section 2.6 of the Agreement is hereby amended by deleting the first
sentence thereof and substituting, in lieu thereof, the following:
 
The Borrower shall repay in full the unpaid principal amount of each Advance on
the Facility Termination Date.
 
(g) The sentence in Section 5.1(a) of the Agreement which currently reads
“Payments of the “Program Fee” (as defined in the Fee Letter) shall be allocated
and paid to the Agent for each Lender Group pro rata based on the aggregate
Commitments of the Lenders in such Lender Group” is hereby deleted and the
following is substituted, in lieu thereof:
 
Payments of the “Unused Fee” (as defined in the Fee Letter) shall be allocated
and paid to the Agent for each Lender Group pro rata based on the aggregate
Commitments of the Lenders in such Lender Group.
 
(h) Section 7.2 of the Agreement is hereby amended by (i) deleting clause (k)
thereof and substituting, in lieu thereof, the following:
 
(k) APR. The weighted average APR of the Eligible Contracts on such date (after
giving effect to any reduction of the APR of any Eligible Contract pursuant to
the provision of Section 4.01 of the Sale and Servicing Agreement) shall not be
less than [*];
 
and (ii) adding the following at the end thereof:
 
(p) No Level III Trigger. No level III trigger breach or similar event (whether
or not waived) shall have occurred under the documentation with respect to any
securitization or financing of Contracts by UPFC or any of its Affiliates, other
than level III trigger breaches arising solely from key person provisions
applicable to the departure of Ray Thousand which have been duly waived.
 
(i) Section 8.1 of the Agreement is hereby amended by adding the following at
the end thereof:
 
The Servicer hereby covenants and agrees to act as such under this Agreement for
an initial term ending on August 31, 2008, which term shall be subject to
extension for successive months until the Advances are paid in full, if the
Required Lenders, in their sole and absolute good faith discretion (and
regardless of the performance or nonperformance of the Servicer hereunder), give
written notice of each such extension to the Administrative/Collateral Agent and
the Servicer. If the Required Lenders do not give written notice of extension to
the Administrative/Collateral Agent and the Servicer, then the term of UACC as
Servicer shall terminate on the last day of such term.
 
On each Business Day, the Servicer shall transmit to the Borrower, the Backup
Servicer, the Agents and the Administrative/Collateral Agent a statement in such
form and setting forth such information as the Required Lenders may reasonably
request.

- 5 -

--------------------------------------------------------------------------------



[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
(j) Section 8.9 of the Agreement is hereby amended by (i) deleting clause (e)
thereof and substituting, in lieu thereof, the following
 
(e) Upon appointment of the Backup Servicer as the successor Servicer, its
obligations as Backup Servicer and any of its obligations as subservicer
hereunder shall terminate.
 
and (ii) adding the following at the end thereof:
 
(f) Until the earlier of (i) the date on which the Backup Servicer is appointed
the successor Servicer under this Agreement and (ii) the date on which the
Backup Servicer shall have been notified in writing by the Required Lenders that
the Backup Servicer no longer needs to provide such services, the Backup
Servicer shall perform the additional backup services described in Exhibit G to
this Agreement (as such Exhibit G shall be amended from time to time by the
Borrower, UACC, the Backup Servicer and the Required Lenders). In connection
therewith, each of the Borrower, UACC, and UPFC shall, and shall cause each of
its Subsidiaries, to provided the Backup Servicer with such access to it
facilities, personnel and business records during normal business hours and upon
reasonable notice, and will deliver or cause to be delivered to the Backup
Servicer the daily, weekly and monthly files and file extracts, such powers of
attorney, corporate resolutions, servicing assignments, attorney network lists,
repossession agent lists and such other documents and information, in a form
reasonably acceptable to the Backup Servicer, in each case as the Backup
Servicer shall reasonably require to perform such services. As compensation for
such services, as part of the Backup Servicing Fee in addition to that described
in the Backup Servicing Fee Letter, the Backup Servicer shall be entitled to
receive (A) with respect to the Distribution Date occurring in September 2008, a
one-time setup fee of [*], (B) with respect to each Distribution Date beginning
with the September 2008 Distribution Date and on each Distribution Date
thereafter related to a Collection Period during which the Backup Servicer
performs any such services, a monthly fee equal to [*] for performing such
services other than the quarterly conversion testing, (C) with respect to the
September 2008 Distribution Date and each Distribution Date thereafter related
to a Collection Period in which the Backup Servicer performs a quarterly
conversion test, a fee equal to [*] for performing the quarterly conversion
test, and (D) with respect to each Distribution Date, reimbursement of all of
the Backup Servicer’s out of pocket expenses incurred in connection with
providing such services, including but not limited to the reasonable fees and
expenses of its outside counsel in connection with negotiating or documenting
such agreements and those specified in Exhibit G.
 
(g) In addition to the services specifically set forth in this Agreement, the
Backup Servicer shall perform subservicing duties consisting of such early- and
mid-stage collection activities with respect to Delinquent Contracts on such
terms and subject to such conditions as may be agreed upon from time to time in
writing by the Borrower, UACC, the Backup Servicer and the Required Lenders. The
amounts payable to the Backup Servicer in connection with such subservicing
services are herein referred to as the “Subservicing Fees.”

- 6 -

--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 

(h) Any services provided by the Backup Servicer pursuant to Section 8.9(f) or
(g) shall be considered services of the Backup Servicer provided pursuant to
this Agreement and the Backup Servicer shall be entitled to all of the rights,
remedies, benefits and protections with respect to providing such services as it
receives with respect to the other backup services the Backup Servicer provides
under this Agreement.
 
(k) Section 9.5(a) of the Agreement is hereby amended by deleting clauses (iv)
through (xiv) thereof and substituting, in lieu thereof, respectively, the
following:
 
(iv) FOURTH, from the remaining Amount Available, pro rata based on the amount
owed, (A) to the Backup Servicer, any accrued and unpaid Subservicing Fees, and
(B) to the Servicer, any accrued and unpaid Servicing Fees, any transition
expenses payable to the successor Servicer pursuant to the Sale and Servicing
Agreement to the extent not paid by the predecessor Servicer, provided, that
such transition expenses, including travel, boarding fees, mailing costs,
obligor letters (welcome and goodbye) and document packaging and shipping, shall
not exceed $200,000 in the aggregate (nor shall the boarding fee exceed $5.00
per contract) and the amounts specified in Section 9.2 to the extent the
Servicer has not reimbursed itself in respect of such amounts pursuant to
Section 9.6;
 
(v) FIFTH, from the remaining Amount Available, to the Administrative/Collateral
Agent, on behalf of the Lenders, an amount equal to the Yield on the Advances
accrued during the Accrual Period with respect to such Distribution Date (and
any Yield with respect to any prior Accrual Period to the extent not paid on a
prior Distribution Date), and the Fees (excluding the Upfront Facility Fee)
payable on such Distribution Date pursuant to the Fee Letter (and any Fees
(excluding the Upfront Facility Fee) due and not paid on a prior Distribution
Date);
 
(vi) SIXTH, from the remaining Amount Available, to the
Administrative/Collateral Agent, on behalf of the Lenders, to repay pursuant to
Section 2.6(b) the principal amount of Advances in an amount equal to the
excess, if any, of the then outstanding principal amount of all Advances over
the Borrowing Base with respect to such Distribution Date;
 
(vii) SEVENTH, from the remaining Amount Available, to the
Administrative/Collateral Agent, on behalf of the Lenders, the sum of (A) the
product of (i) the Amortization Percentage and (ii) the excess, if any, of the
remaining Amount Available over the aggregate amount of proceeds of the sale of
Transferred Contracts deposited in the Collection Account pursuant to Section
13.4(a) during the related Accrual Period and (B) 100% of the aggregate amount
of proceeds of the sale of Transferred Contracts deposited in the Collection
Account pursuant to Section 13.4(a) during the related Accrual Period to repay
the principal amount of outstanding Advances until such Advances are paid in
full;


(viii) EIGHTH, from the remaining Amount Available, if a Facility Termination
Event shall have occurred and be continuing, to the Administrative/Collateral
Agent, on behalf of the Lenders, the principal amount of outstanding Advances
until such Advances are paid in full

- 7 -

--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
(ix) NINTH, from the remaining Amount Available, to the
Administrative/Collateral Agent, for the benefit of Affected Persons, any
Increased Costs then due and owing;
 
(x) TENTH, from the remaining Amount Available, to the extent not previously
paid by or on behalf of the Borrower, to each Indemnified Party, any Indemnity
Amounts then due and owing to each such Indemnified Party;
 
(xi) ELEVENTH, from the remaining Amount Available, to the Servicer the accrued
and unpaid Subordinate Servicing Fee;
 
(xii) TWELFTH, from the remaining Amount Available, to the extent not previously
paid pursuant to clause FIRST, SECOND or THIRD above, pro rata to the Backup
Servicer, the Custodian (if other than UACC ) and the Administrative/Collateral
Agent, any costs and expenses due to the Backup Servicer, the Custodian and the
Administrative/Collateral Agent under the Transaction Documents;
 
(xiii) THIRTEENTH, from the remaining Amount Available, if (i) a Facility
Termination Event shall have occurred and be continuing, (ii) if the Facility
Termination Date shall have occurred or (iii) all Advances outstanding are being
repaid, to the Administrative/Collateral Agent, on behalf of the Lenders, an
amount equal to the Upfront Facility Fee (or the remaining unpaid portion
thereof) and any interest accrued thereon;
 
(xiv) FOURTEENTH, from the remaining Amount Available, to the Borrower.
 
(l) Article IX of the Agreement is hereby amended by adding the following
Section at the end thereof:
 
SECTION 9.8 Lockboxes. On or prior to September 30, 2008, the Borrower and the
Servicer shall use reasonable commercial efforts to establish one or more
lockboxes for collection of payments on the Contracts with a lockbox processor
or processors reasonably satisfactory to the Required Lenders, and shall enter
into, and shall use reasonable commercial efforts to cause each such lockbox
processor to enter into, lockbox control agreements with the
Administrative/Collateral Agent in form and substance reasonably satisfactory to
the Required Lenders and the Administrative/Collateral Agent. As to each such
lockbox, once established, (a) the Borrower (or the Servicer on its behalf)
shall use reasonable commercial efforts to direct the Obligors to make all
payments on the Contracts to such lockboxes and otherwise to cause all payments
made on the Contracts to be made directly to one of such lockboxes, unless the
Servicer has determined in good faith that to direct payments in such manner
would have an adverse effect on Net Collections, and (b) without the consent of
the Required Lenders, neither the Borrower nor the Servicer shall (i) terminate
or move any lockbox, terminate, or (ii) make any change in its arrangements with
the lockbox processor of any lockbox if such change would adversely affect the
Administrative/Collateral Agent’s Lien (for the benefit of the Secured Parties)
on such lockbox and the amounts and items on deposit therein.

- 8 -

--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
(m) Article XI of the Agreement is hereby amended by adding the following
Section at the end thereof:
 
SECTION 11.23 New Receivables. During the period from the date of this Agreement
to the Scheduled Facility Termination Date, the Seller shall sell or contribute
to the Borrower all newly originated Contracts and all Contracts acquired by the
Seller, whether or not such Contracts are Eligible Contracts transferred
pursuant to the Sale and Servicing Agreement.
 
(n) Section 13.4 of the Agreement is hereby amended by deleting paragraph (a)
thereof and substituting, in lieu thereof, the following:
 
(a) Generally. To the extent that (i) the Borrowing Base equals or exceeds the
aggregate outstanding principal amount of Advances, (ii) all Advances, Yield
thereon and other amounts then due under this Agreement have been paid in full,
(iii) there is no Facility Termination Event or Unmatured Facility Termination
Event under Section 14.1, (iv) either (A) the Required Lenders have consented
thereto in writing or (B) the purchase price for such Transferred Contracts
equals or exceeds [*] per outstanding dollar of the principal amount of
Transferred Contracts sold, and (v) there is no selection of Contracts in a
manner adverse to the Lenders, in connection with the sale or transfer of
Contracts pursuant to a Take-Out Securitization, in connection with the purchase
by the Servicer or a Seller of a Transferred Contract pursuant to the Sale and
Servicing Agreement, in connection with the purchase by a Seller from the
Borrower of a Contract which the Seller represented was an Eligible Contract and
which is not an Eligible Contract or in connection with the payment in full of
the Advances and other Obligations hereunder, the Borrower, upon providing to
the Administrative/Collateral Agent an officer’s certificate certifying that the
conditions set forth in clauses (i), (ii), (iii), (iv) and (v) above have been
satisfied, may from time to time obtain releases of the
Administrative/Collateral Agent’s (for the benefit of the Secured Parties)
security interest in all or any part of the Contract Collateral (with the
matters set forth in the foregoing clauses (i), (ii) and (iii) being determined
immediately after giving effect to any requested release and any payments made
on the date thereof, including, without limitation, any repayment of Advances
and payment of Yield thereon on such date) and may sell the portion of the
Contract Collateral so released to a Seller or the Servicer or the party to the
Take-Out Securitization, as the case may be (the making of any payments
contemplated by such officer’s certificate being a condition to such release, it
being understood that the Administrative/Collateral Agent’s security interest
shall continue in any proceeds of such sale). In addition, without regard to the
requirements of the preceding sentence, the Borrower may obtain a release of the
Administrative/Collateral Agent’s (for the benefit of the Secured Parties)
security interest in all or any part of the Contract Collateral and may sell the
portion of the Contract Collateral so released to a Seller or the Servicer or
the party to the Take-Out Securitization, as the case may be, if all Advances
and other Obligations hereunder are paid in full from the proceeds of such sale
concurrently therewith (which application shall be a condition to such release,
it being understood that the Administrative/Collateral Agent’s security interest
shall continue in all of such proceeds of such sale). (The Borrower shall have
no obligation to sell to a Seller any Contract which is not an Eligible
Contract. If the Borrower shall, in its sole discretion, agree to sell any such
Contract, the purchase price to be paid by a Seller to the Borrower for such
Contract shall be an arm’s length price to be mutually agreed by that Seller and
the Borrower.)

- 9 -

--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
(o) Section 14.1 of the Agreement is hereby amended (i) by deleting paragraph
(m) thereof in its entirety and substituting, in lieu thereof, “[reserved]”,
(ii) by deleting paragraphs (e), (i), (j), (q), (r) and (s) thereof in their
entireties and substituting, in lieu thereof, respectively, the following:
 
(e) The aggregate principal amount of all Advances outstanding hereunder exceeds
the Borrowing Base and such condition continues unremedied for one Business Day
and a Borrowing Base Cure Period is not in effect;
 
(i) The Delinquency Ratio exceeds during any of the periods set forth below the
amount set forth opposite such period:
 
August, 2008 through January, 2009   [*]
 
February, 2009 and thereafter    [*];
 
(j) The Net Loss Ratio exceeds during any of the periods set forth below the
amount set forth opposite such period:
 
August, 2008 through January, 2009   [*]
 
February, 2009 and thereafter    [*]
 
provided that if the Effective Advance Rate for such date of determination is
less than [*], such percentage shall be [*];
 
(q) James Vagim shall cease to be CEO of UACC and the replacement CEO has not
been approved by the Required Lenders;
 
(r) The average Monthly Extension Ratio exceeds (i) for any three months which
ends in any of April through September of any year, [*] or (ii) for any other
three months, [*];
 
(s) The Tangible Shareholders’ Equity of UPFC shall be less than [*] plus [*] of
its positive net income (determined on a consolidated basis in accordance with
GAAP) less amounts used for stock repurchases subsequent to the reporting period
ended March 31, 2007 and each subsequent quarter;
 
(iii) by deleting paragraph (t) thereof in its entirety and substituting, in
lieu thereof, “[reserved];” and (iv) by adding the following at the end thereof:

- 10 -

--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
or (v) The Borrower or the Servicer shall fail to perform or observe any term,
covenant or agreement contained in Section 9.8 of this Agreement (without regard
to application of any grace periods otherwise provided for in clause (b) above);
 
(w) The Borrower and the Servicer shall have failed to contract, on or prior to
September 15, 2008, with CenterOne to perform subservicing duties consisting of
early- and mid-stage collection activities with respect to Delinquent Contracts
in accordance with Section 8.9(g) or shall have failed to provide, on or prior
to September 15, 2008, funds to CenterOne sufficient to hire a number of
employees (as determined by CenterOne) to carry out such subservicing;
 
(x) The Liquidity Amount - Cash is less than (i) [*] on any day prior to April
1, 2009, (ii) [*] on any day from and including April 1, 2009 and prior to
August 1, 2009, or (iii) [*] on any day from and after August 1, 2009;
 
(y) The net income, determined in accordance with GAAP, of UPFC and its
consolidated Subsidiaries is less than zero for two consecutive fiscal quarters
of UPFC;
 
(z) The Walk-In Payment Ratio for any Distribution Date is greater than [*];
 
(aa) MBIA Insurance Corporation, Ambac Assurance Corporation or XL Capital
Assurance Inc. shall have declared an event of default or similar event under
the documentation with respect to any securitization or financing of Contracts
by UPFC or any of its Affiliates;
 
(bb) Any event shall have occurred under the documentation with respect to any
securitization or financing of Contracts by UPFC or any of its Affiliates which
causes cash which would have otherwise been payable to UPFC or any of its
Affiliates to be retained in a cash account or used to reduce the outstanding
principal amount of the securities issued in connection with such securitization
or financing; or
 
(cc) The Borrower shall not have delivered to the Lenders and the
Administrative/Collateral Agent, on or before August 29, 2008, such Opinions of
Counsel with respect to enforceability of the obligations of the Borrower, the
Sellers, the Servicer, and the Guarantor and affiliates thereof under this
Agreement, as amended by the Second Amendment, and with respect to true sale and
nonconsolidation matters as the Required Lenders shall have requested in
connection with the Second Amendment and the transactions contemplated thereby.
 
(p) All references in the Agreement to the Custodian shall be deemed to refer to
Deutsche Bank Trust Company Americas (together with its successors in such
capacity), which has succeeded to United Auto Credit Corporation in that
capacity under the Agreement.
 
(q) The Agreement is hereby amended by adding Exhibits E, F and G thereto in the
respective forms of Exhibits E, F and G attached hereto.

- 11 -

--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
2. Agreement in Full Force and Effect. Except as specifically amended and waived
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect.
 
3. Representations. Each of the Borrower, the Seller, the Servicer and the
Guarantor severally represents and warrants that all acts, filings and
conditions required to be done and performed and to have happened (including,
without limitation, the obtaining of necessary governmental approvals) precedent
to the entering into of this Amendment to constitute this Amendment and the
Agreement as amended hereby the duly authorized, legal, valid and binding
obligation of such party, enforceable in accordance with its terms, have been
done, performed and have happened in due and strict compliance with all
applicable laws.
 
4. Counterparts. This Amendment may be executed in any number of counterparts
and by separate parties hereto on separate counterparts, each of which when
executed shall be deemed an original, but all such counterparts taken together
shall constitute one and the same instrument.
 
5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
6. Effectiveness. (a) This Amendment shall become effective as of August 22,
2008 (the “Closing Date”), when:
 
(i) each of the parties hereto shall have executed a counterpart hereof and
delivered the same to the Agent;
 
(ii) each Rating Agency shall have confirmed that this Amendment will not result
in the withdrawal or reduction of its rating of the commercial paper of any
Noncommitted Lender;
 
(iii) each of the parties to the Fee Letter shall have executed a counterpart of
the Fifth Amendment thereof and delivered the same to the Agent, and all fees
and other compensation required to be paid on the date hereof pursuant to such
Fifth Amendment shall have been paid in full;
 
(iv) each of the parties to the Sale and Servicing Agreement shall have executed
a counterpart of the First Amendment thereto dated as of date hereof and
delivered the same to the Agent;
 
(v) each of the parties to the Residual Security Agreement shall have executed a
counterpart of the Second Amendment thereto dated as of date hereof and
delivered the same to the Agent; and
 
(vi) the Seller shall have transferred to the Borrower all Contracts which it
owns as of the date hereof, whether or not such Contracts are Eligible
Contracts.

- 12 -

--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
UPFC FUNDING CORP.
   
By:
/s/ James G. Vagim III
 
Name: James Vagim III
 
Title: President
   
UNITED AUTO CREDIT CORPORATION,
individually and as Seller, Servicer and Custodian
   
By:
/s/ James G. Vagim III
 
Name: James Vagim III
 
Title: President
   
UNITED AUTO BUSINESS OPERATIONS, LLC,
individually and as Seller
   
By:
/s/ James G. Vagim III
 
Name: James Vagim III
 
Title: President
 
UNITED PANAM FINANCIAL CORP. ,
individually and as Guarantor
   
By:
/s/ James G. Vagim III
 
Name: James Vagim III
 
Title: President



[Signature page to Second Amendment
to Amended and Restated Receivables Financing Agreement]


--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative/Collateral Agent
   
By:
/s/ Irene Siegel
 
Name: Irene Siegel
 
Title: Vice President
   
By:
/s/ Louis Bodi
 
Name: Louis Bodi
 
Title: Vice President


[Signature page to Second Amendment
to Amended and Restated Receivables Financing Agreement]



--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Custodian
   
By:
/s/ Carlos Falconi
 
Name: Carlos Falconi
 
Title: Associate
   
By:
/s/ Christopher Corcoran
 
Name: Christopher Corcoran
 
Title: Vice President


[Signature page to Second Amendment
to Amended and Restated Receivables Financing Agreement]



--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
CENTERONE FINANCIAL SERVICES LLC, as
Backup Servicer
   
By:
/s/ Victor A. De Jesus
 
Name: Victor A. De Jesus
 
Title:VP & CFO


[Signature page to Second Amendment
to Amended and Restated Receivables Financing Agreement]



--------------------------------------------------------------------------------


[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
DOCUMENT]
 
 
GEMINI LENDER GROUP
 
GEMINI SECURITIZATION CORP., LLC
As Noncommitted Lender
   
By:
/s/ Louis E. Colby
 
Name: Louis E. Colby
 
Title: Vice President
   
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Agent and Committed Lender
   
By:
/s/ Eric Shea
 
Name: Eric Shea
 
Title:
   
By:
/s/ Roey Eyal
 
Name: Roey Eyal
 
Title: Vice President



[Signature page to Second Amendment
to Amended and Restated Receivables Financing Agreement]


--------------------------------------------------------------------------------


 